DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "partially welded" in lines 4 and 6-7  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mitadera, U.S. Pre Grant Publication 2015/0048539.
	Regarding claims 1-3 and 12, Mitadera discloses stacking a plurality of plies of fibrous material [fiber region] with a polyamide resin film wherein the stacking is performed so as to have both of the outer sides of the stack be the polyamide resin [corresponds to Applicant’s first and second regions] [0196].  Paragraph 0136 discloses that the fibrous material can include aromatic polyamide fibers [thermoplastic fibers].  Applicant’s claim recites a fibrous region that includes no reinforcing fibers.  Paragraphs 0034 and 0038 disclose converting a polyamide resin comprising at least 50 mole % of diamine structural units derived from xylylenediamine that can be converted into a film or fiber.  Paragraph 0209 discloses that the polyamide resin in the molding is preferably less than 4 J/g.  The heat capacity of crystallization in the molding for the polyamide resin which can be converted into a fiber or film is within Applicant’s claimed range for the claimed fiber and resin layer (s) [first and second regions].
	Mitadera is not specific to the fibrous region comprising thermoplastic resin fibers having a crystallization energy during temperature increase of less than 1 J/g.  Mitadera does disclose that the fibrous material can include aromatic polyamide fibers.  Additionally, Mitadera discloses that the polyamide resin comprising at least 50 mol% of  diamine structural units derived from xylenediamine can be converted to a fiber [0034].  Paragraph 0047 discloses that the polyamide resin exhibits excellent impregnation behavior resulting in a composite material having a high elastic modulus and undergoes little property deterioration at high temperatures and high humidity.  One of ordinary skill in the art before the effective filing date of the invention would utilize the polyamide resin comprising at least 50 mol% of  diamine structural units derived from xylenediamine as the aromatic polyamide fibers of Mitadera as the polyamide resin can be converted into a fiber for the benefit of enhanced elastic modulus and enhanced reduction in property deterioration at high temperatures and high humidity.

	Regarding claim 4, Mitadera discloses that the polyamide resin comprising at least 50 mol% of  diamine structural units derived from xylenediamine can be converted to a fiber.  

	Regarding claims 5-11, the claims are dependent upon claim 1 which does not require reinforcing fibers as claim 1 recites that the reinforcing fibers can be present in the amount of 0 mass%.

	Regarding claim 14, Mitadera discloses a material having the same structural limitations as Applicant’s claimed material.  Therefore, it would be expected that the material of Mitadera would act as a light forming or material for microwave forming.

	Regarding claim 15, Mitadera teaches the claimed invention but fails to teach a deformation resistance load is 1 N or less, the deformation resistance load being a load applied to the material to pull the material up at a rate of 300 mm/min through a guide that changes a traveling direction of the material by 90 degrees. It is reasonable to presume that the deformation resistance load is 1 N or less is inherent to Mitadera.  Said presumption is based upon Mitadera’s disclosure stacking a plurality of plies of fibrous material [fiber region] with a polyamide resin film wherein the stacking is performed so as to have both of the outer sides of the stack be the polyamide resin [corresponds to Applicant’s first and second regions] [0196].  Paragraph 0136 discloses that the fibrous material can include aromatic polyamide fibers [thermoplastic fibers].  Applicant’s claim recites a fibrous region that includes no reinforcing fibers.  Paragraphs 0034 and 0038 disclose converting a polyamide resin comprising at least 50 mole % of diamine structural units derived from xylylenediamine that can be converted into a film or fiber.  Paragraph 0209 discloses that the polyamide resin in the molding is preferably less than 4 J/g.  The heat capacity of crystallization in the molding for the polyamide resin which can be converted into a fiber or film is within Applicant’s claimed range for the claimed fiber and resin layer (s) [first and second regions].
	Mitadera is not specific to the fibrous region comprising thermoplastic resin fibers having a crystallization energy during temperature increase of less than 1 J/g.  Mitadera does disclose that the fibrous material can include aromatic polyamide fibers.  Additionally, Mitadera discloses that the polyamide resin comprising at least 50 mol% of  diamine structural units derived from xylenediamine can be converted to a fiber [0034].  Paragraph 0047 discloses that the polyamide resin exhibits excellent impregnation behavior resulting in a composite material having a high elastic modulus and undergoes little property deterioration at high temperatures and high humidity.  One of ordinary skill in the art before the effective filing date of the invention would utilize the polyamide resin comprising at least 50 mol% of  diamine structural units derived from xylenediamine as the aromatic polyamide fibers of Mitadera as the polyamide resin can be converted into a fiber for the benefit of enhanced elastic modulus and enhanced reduction in property deterioration at high temperatures and high humidity.  The burden is upon Applicant’s to prove otherwise.  Fitzgerald, In re, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).

	Regarding claim 16, Mitadera teaches the claimed invention but fails to teach a thermal shrinkage ratio after heating is performed at a temperature that is 5°C higher than the melting point of the thermoplastic resin fibers for 1 minute is 1% or less.  It is reasonable to presume that the thermal shrinkage after heating is performed at a temperature that is 5°C higher than the melting point of the thermoplastic resin fibers for 1 minute is 1% or less is inherent to Mitadera.  Said presumption is based upon Mitadera’s disclosure of stacking a plurality of plies of fibrous material [fiber region] with a polyamide resin film wherein the stacking is performed so as to have both of the outer sides of the stack be the polyamide resin [corresponds to Applicant’s first and second regions] [0196].  Paragraph 0136 discloses that the fibrous material can include aromatic polyamide fibers [thermoplastic fibers].  Applicant’s claim recites a fibrous region that includes no reinforcing fibers.  Paragraphs 0034 and 0038 disclose converting a polyamide resin comprising at least 50 mole % of diamine structural units derived from xylylenediamine that can be converted into a film or fiber.  Paragraph 0209 discloses that the polyamide resin in the molding is preferably less than 4 J/g.  The heat capacity of crystallization in the molding for the polyamide resin which can be converted into a fiber or film is within Applicant’s claimed range for the claimed fiber and resin layer (s) [first and second regions].
	Mitadera is not specific to the fibrous region comprising thermoplastic resin fibers having a crystallization energy during temperature increase of less than 1 J/g.  Mitadera does disclose that the fibrous material can include aromatic polyamide fibers.  Additionally, Mitadera discloses that the polyamide resin comprising at least 50 mol% of  diamine structural units derived from xylenediamine can be converted to a fiber [0034].  Paragraph 0047 discloses that the polyamide resin exhibits excellent impregnation behavior resulting in a composite material having a high elastic modulus and undergoes little property deterioration at high temperatures and high humidity.  One of ordinary skill in the art before the effective filing date of the invention would utilize the polyamide resin comprising at least 50 mol% of  diamine structural units derived from xylenediamine as the aromatic polyamide fibers of Mitadera as the polyamide resin can be converted into a fiber for the benefit of enhanced elastic modulus and enhanced reduction in property deterioration at high temperatures and high humidity.  The burden is upon Applicant’s to prove otherwise.  Fitzgerald, In re, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).

	Regarding claim 17, paragraph 0314 discloses a plate shaped molding [tape shape].

	Regarding claim 18, paragraph 0196 discloses stacking a plurality of plies of fibrous material [fiber region] with a polyamide resin film wherein the stacking [welding] is performed so as to have both of the outer sides of the stack be the polyamide resin [corresponds to Applicant’s first and second regions].



Claims 13, 19 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Applicant claims a material as recited in claim 1, further including a thickness of the fiber region relative to a total thickness of the material is 20% or greater as recited in claim 13.  Applicant claims a material as recited in claim 1, further including a method comprising applying ultrasonic vibration on a surface of fiber arranged in at least one direction, the fibers including from 20 to 100 mass% of thermoplastic resin fibers and from 80 to 0 mass% of reinforcing fibers as recited in claim 19.  Also, Applicant claims a material as recited in claim 1, further including a method for producing a molded product wherein the method comprises subjecting the material to light forming or microwave forming.  
	The closest prior art, Mitadera, U.S. Pre Grant Publication 2015/0048539, teaches stacking a plurality of plies of fibrous material [fiber region] with a polyamide resin film wherein the stacking is performed so as to have both of the outer sides of the stack be the polyamide resin [corresponds to Applicant’s first and second regions] [0196].  Paragraph 0136 discloses that the fibrous material can include aromatic polyamide fibers [thermoplastic fibers].  Applicant’s claim recites a fibrous region that includes no reinforcing fibers.  Paragraphs 0034 and 0038 disclose converting a polyamide resin comprising at least 50 mole % of diamine structural units derived from xylylenediamine that can be converted into a film or fiber.  Paragraph 0209 discloses that the polyamide resin in the molding is preferably less than 4 J/g.  The heat capacity of crystallization in the molding for the polyamide resin which can be converted into a fiber or film is within Applicant’s claimed range for the claimed fiber and resin layer (s) [first and second regions].
	Mitadera is not specific to the fibrous region comprising thermoplastic resin fibers having a crystallization energy during temperature increase of less than 1 J/g.  Mitadera does disclose that the fibrous material can include aromatic polyamide fibers.  Additionally, Mitadera discloses that the polyamide resin comprising at least 50 mol% of  diamine structural units derived from xylylenediamine can be converted to a fiber [0034].  Paragraph 0047 discloses that the polyamide resin exhibits excellent impregnation behavior resulting in a composite material having a high elastic modulus and undergoes little property deterioration at high temperatures and high humidity.  One of ordinary skill in the art before the effective filing date of the invention would utilize the polyamide resin comprising at least 50 mol% of  diamine structural units derived from xylylenediamine as the aromatic polyamide fibers of Mitadera as the polyamide resin can be converted into a fiber for the benefit of enhanced elastic modulus and enhanced reduction in property deterioration at high temperatures and high humidity.  Mitadera fails to teach or suggest the limitations as recited in claims 13, 19 and 21.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786